Title: To George Washington from William Hartshorne, 10 February 1786
From: Hartshorne, William
To: Washington, George



Sir
Alexandria February 10th 1786

I have a Letter of the 3d inst. from my Freind Israel Thompson who says he is glad he has it in his power to Supply you with the Buckwheat I wrote for, for your use—The Flaxseed he was doubtfull would be Scarcely got of that which is good, but he would use his utmost endeavors—he had a⟨nother⟩ by him, which should be sent if he could no⟨t do be⟩tter—I have desired him to forward both ki⟨nds as⟩ soon as he could get such as would answer.

As I shall shortly have Occasion to send my account against Capt. David Pearce of New England, shall be glad to know how much I am to charge you for the Freight &c. of the Jack Ass brought in his Ship from Spain. Mr Shaw said he would enquire the Freight of a Horse from London which when known, I believe there will be no difficulty, as the Bill Lading seems to Settle other matters except triffles. I am respectfully Yours

Wm Hartshorne

